United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, SHELBY POST
OFFICE, Shelby, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-840
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2014 appellant filed a timely appeal from the September 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a neck injury while in
the performance of duty on June 6, 2012.
On appeal, appellant contends that she was informed by her doctor’s staff and
chiropractor that all documents were submitted as requested by OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 30, 2013 appellant, then a 53-year-old letter carrier, filed a traumatic injury claim
alleging that she developed back pain from her neck to her lower back as a result of a motor
vehicle accident on June 6, 2012. She did not stop work following the June 6, 2012 incident.
A June 12, 2012 duty status report and workers’ compensation injury information report
contain a physician’s illegible signature. The reports described the June 6, 2012 incident and
stated that appellant had a cervical strain, face contusion and cervical herniated nucleus
pulposus. Appellant was released to return to her full-time regular work with limitations as of
that day.
By letter dated August 2, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit additional medical evidence,
including a rationalized medical opinion from an attending physician which provided dates of
examination and treatment, history and date of injury, a detailed description of findings, x-ray
and laboratory test results, diagnosis, clinical course of treatment together with an opinion
supported by a medical explanation as to how the reported work incident caused or aggravated a
medical condition. Appellant was afforded 30 days to submit the requested evidence.
On August 29, 2013 appellant advised OWCP that her attending physician had not
provided any medical reports to her. She was granted an extension to submit the requested
evidence by September 10, 2013. Appellant did not respond within the allotted time.
In a September 10, 2013 decision, OWCP accepted that the June 6, 2012 incident
occurred as alleged. However, it denied appellant’s claim, finding that she had failed to submit
sufficient medical evidence to establish a cervical condition causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
2

Id.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

2

submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.7 The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon complete factual and medical background, showing a causal relationship
between the claimed condition and the identified factors.8 The belief of the claimant that a
condition was caused or aggravated by the employment is insufficient to establish a causal
relationship.9
ANALYSIS
OWCP accepted that on June 6, 2012 appellant was involved in a motor vehicle accident
while in the performance of duty, but found that the medical evidence was insufficient to
establish her claim. The Board finds that appellant has failed to provide sufficient medical
evidence to establish any cervical conditions causally related to the accepted June 6, 2012
employment incident.
The June 12, 2012 duty status report and workers’ compensation injury information
report which contained a physician’s illegible signature are insufficient to establish appellant’s
claim. A report that is unsigned or bears an illegible signature lacks proper identification and is
not considered probative medical evidence as the preparer cannot be identified as a physician.10
Further, appellant failed to submit the additional medical evidence requested by OWCP’s
August 2, 2013 developmental letter. The Board finds that OWCP properly denied appellant’s
claim that she sustained a cervical injury causally related to the accepted June 6, 2012
employment incident.
On appeal, appellant contended that she was informed by her doctor’s staff and
chiropractor that all documents were submitted as requested by OWCP. The record does not
reflect that OWCP received any medical evidence as requested prior to the issuance of the
September 10, 2013 decision. Therefore, she did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a neck injury on June 6, 2012 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

